Citation Nr: 1526768	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  12-18 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the lower extremities secondary to service-connected diabetes mellitus, Type II (DM).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The Veteran served on active duty from September 1970 to April 1972.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge sitting at the RO in April 2015, and a transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although there is a May 2012 VA opinion against the claim and a December 2014 private medical opinion in favor of the claim, neither opinion is adequate to support a Board determination.  Although the May 2012 opinion concluded that the Veteran's lower extremity complaints were likely due to radiculopathy from a low back disability and not to diabetic peripheral neuropathy, the Veteran testified at his April 2015 hearing that he did not have a low back problem and that he has complained of pain in his feet and not of radiating pain from the low back.  Although the December 2014 opinion contains a diagnosis of peripheral neuropathy, it finds that the veteran's neuropathy is "...likely a combination of diabetic peripheral neuropathy and may be related to Agent Orange exposure that occurred many years ago."  This opinion is somewhat confusing and does not provide an adequate rationale.  Additionally, neither opinion appears to be from a specialist.

Consequently, the Board finds that additional development is warranted prior to adjudication by the Board of the issue on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will arrange for examination of the Veteran by a board certified neurologist to determine whether he has diabetic peripheral neuropathy.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that any peripheral neuropathy of the lower extremities found is caused or aggravated beyond normal progression by the Veteran's service-connected DM.  A complete rationale must be provided for any opinion offered.  

The opinion obtained should include a discussion of the May 2012 VA opinion and the December 2014 opinion from ABQ Health Partners.

In providing answers to the above question, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

2.  The AMC/RO will notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

3.  After the above, the AMC/RO will re-adjudicate the Veteran's claim for service connection for peripheral neuropathy of the lower extremities secondary to service-connected DM based on all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

